By JUDGE ALFRED D. SWERSKY
The objection of defendant Jefferson Memorial Hospital Joint Venture to the 756 Requests for Admissions must be sustained. While cognizant of a need to lessen plaintiff’s burden in this case, I find that the sheer volume and scope of these Requests make them objectionable.
Counsel are urged, once again, to meet and discuss such stipulations and agreements as will facilitate the trial of this matter.
This ruling is without prejudice to plaintiff’s right to file appropriate Requests for Admissions.